SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1199
CA 14-02172
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


YONGMI ODDO AND SALVATORE ODDO,
PLAINTIFFS-RESPONDENTS,


                      V                                          ORDER

ALC OF WILLIAMSVILLE, LLC, AND SUCHITRA
KONERU, M.D., DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


COLUCCI & GALLAHER P.C., BUFFALO (MARYLOU K. ROSHIA OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

STAMM LAW FIRM, WILLIAMSVILLE, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO
(EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Jeremiah
J. Moriarty, III, J.), entered May 29, 2014. The order, among other
things, denied defendants’ motion to set aside the finding of
liability against defendant Suchitra Koneru, M.D.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:    November 20, 2015                   Frances E. Cafarell
                                                Clerk of the Court